Citation Nr: 0810022	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  97-30 842	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for nicotine 
dependence.

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The veteran had military service from December 1952 to 
September 1954, and was thereafter transferred to reserve 
status until July 1961 (inactive reserve status, according to 
his January 1979 RO hearing testimony).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1993 and December 2004 rating 
decisions by the VA RO in Washington, DC.  The veteran 
testified before the undersigned at a hearing held in May 
2002.  Jurisdiction over the case was transferred to the RO 
in Baltimore, Maryland in September 2004.

In a July 2002 decision, the Board denied the veteran's 
application to reopen his claim of entitlement to service 
connection for hypertension.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in August 2003, the Court issued a 
decision granting an opposed motion by the Secretary of VA to 
remand the case, and vacated and remanded the appeal to the 
Board.  The Board thereafter remanded the case to the RO in 
February 2004.

In a December 2004 rating decision, the RO denied the 
veteran's application to reopen the issue of entitlement to 
service connection for nicotine dependence.  The veteran 
thereafter perfected his appeal of that issue to the Board.

The veteran was scheduled for a hearing at the Baltimore RO 
for September 2005.  He subsequently submitted a statement 
indicating that he no longer desired a Board hearing.

In a June 2006 decision, the Board denied the claims to 
reopen the issues of entitlement to service connection for 
hypertension and nicotine dependence.  The veteran again 
appealed the Board's decision to the Court.  On April 25, 
2007, the Court received notice of his death.  The Court 
therefore set aside the June 2006 Board decision and 
dismissed the appeal in an June 6, 2007, memorandum decision.  
The Court entered judgment on June 28, 2007, and has since 
returned the file to the Board for appropriate disposition.


FINDING OF FACT

The veteran died in January 2007.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate or readjudicate the merits of the veteran's 
claims.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
D.C SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


